Opinion by
Me. Justice Mesteezat,
This is an appeal from the judgment of the Superior Court reversing the judgment of the Court of Common Pleas No. 1 of Philadelphia County, and the only error assigned is that “the Superior Court erred in sustaining appellant’s first assignment, to wit: The court below erred in discharging appellant’s rule to strike out of the claim the item of ‘1911-r-April 4 to Nov. 20, 137 hours labor, at 60 cents per hour, $82.20.’ ” The learned Superior Court held the item was a lumping charge and for this reason struck it out of the claim. This was right as is clearly shown in the elaborate opinion of Judge Postee. The statute requires a mechanics’ claim to set- forth “the amount or sum claimed to be due, and the nature or kind of the work done, or the kind and amount of materials furnished, or both; and the time *13when the materials were furnished, or the work done, or both, as the case may be.” The claim as filed shows that the material and labor “substantially consisted of furnishing and erecting stairs in said house,” and that they “were furnished between the dates of April 4,1911, and November 20, 1911.” This was not a compliance with the statutory requirement as to the nature or kind of work or when it was done. The items of materials and the dates when they were furnished are stated in the claim, but, as suggested by the Superior Court, it fails to show the nature of the work, whether it was done in preparation of the materials at the shop of the plaintiff, or in incorporating them into the building, by carpenters, cabinet makers, assistants or laborers. The only information as to the time when the labor was furnished is the statement that it was performed between the dates of April 4 and November 20, 1911, that is, sometime during a period of over seven months. Such claims have never been held to be sufficient as to the kind of work or the time when it was done, either under the present or prior legislation on the subject. They fail to give the necessary information to the owner to enable him to determine the correctness of the claim for which the contractor is primarily liable. The claimant here is a subcontractor who dealt with the contractor and not with the owner, and the latter is liable for the debt which is that of the cohtractor only when the claimant complies with the provisions of the statute which gives him the lien.
We have uniformly held under a similar statute that claims such as the one here in controversy are defective on their face and will be stricken off. McFarland v. Schultz, 168 Pa. 634, is almost identical with the case in hand. There, the claim stated that the work done was “grading and digging lots, and carting away dirt from the same,” and that the time when it was done was “between Aug. 29,1892 and Oct. 22,1892.” In reversing an order discharging a rule to strike off the lien, we *14said (p. 037): “We think it is clear that the claim filed in this case was fatally defective and that the rule to strike it off should have been made absolute. It did not adequately set forth the nature and kind of the work done nor when it was done.......It has been repeatedly held by this court that a subcontractor must specify the items of his claim for work or materials and that a lumping charge for either does not satisfy the requirement of the statute and should be stricken out on motion.”
The labor item in the claim in suit was a lumping charge, and it appearing to be such on the face of the record, the Superior Court was right in directing it to be strickén out.
The judgment of the Superior Court is affirmed.